Exhibit 10.1(b)

 

SUPPLEMENT NO. 1 dated as of April 3, 2000, to the Guarantee Agreement dated as
of August 4, 1999, among SCG HOLDING CORPORATION, a Delaware corporation
(“Holdings”), each of the subsidiaries listed on Schedule I thereto (each such
subsidiary individually, a “Subsidiary” and, collectively, the “Subsidiaries”;
and each such Subsidiary and Holdings, individually, a “Guarantor” and,
collectively, the “Guarantors”), and THE CHASE MANHATTAN BANK, a New York
banking corporation, as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Security Agreement).

 

A. Reference is made to the Credit Agreement dated as of August 4, 1999 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Semiconductor Components Industries, LLC, a Delaware limited
liability company (the “Borrower”), Holdings, the lenders from time to time
party thereto (the “Lenders”), The Chase Manhattan Bank, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”), and Credit
Lyonnais New York Branch, DLJ Capital Funding, Inc. and Lehman Commercial Paper
Inc., as co-documentation agents.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

 

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 20 of the Guarantee
Agreement provides that additional Subsidiaries may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiaries (each a “New Guarantor” and
collectively the “New Guarantors”) are executing this Supplement in accordance
with the requirements of the Credit Agreement to become Guarantors under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Guarantors agree as follows:

 

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, each New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof
except to the extent a representation and warranty expressly relates solely to a
specific date in which case such representation and warranty shall be true and
correct on such date. Each reference to a “Guarantor” in the Guarantee Agreement
shall be deemed to include the New Guarantors. The Guarantee Agreement is hereby
incorporated herein by reference.

 

SECTION 2. Each New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.



--------------------------------------------------------------------------------

This Supplement shall become effective when the Collateral Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of each of the New Guarantors and the Collateral Agent. Delivery of
an executed signature page to this Supplement by facsimile transmission shall be
as effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and notices hereunder to either New Guarantor shall be given to it at the
address set forth under its signature below, with a copy to the Borrower.

 

SECTION 8. The New Guarantors agree, jointly and severally, to reimburse the
Collateral Agent for its out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantors and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

SEMICONDUCTOR COMPONENTS INDUSTRIES OF RHODE ISLAND, INC. (formerly known as
Cherry Semiconductor Corporation), By   /s/ Dario Sacomani    

Name:

  Dario Sacomani    

Title:

  Senior Vice President, Chief Financial Officer and Treasurer    

Address:

   

 

SEMICONDUCTOR COMPONENTS INDUSTRIES INTERNATIONAL OF RHODE ISLAND, INC.
(formerly known as Cherry Semiconductor International, Inc.), By   /s/ Dario
Sacomani     Name:   Dario Sacomani     Title:   Senior Vice President, Chief
Financial Officer and Treasurer     Address:    

 

REDBIRD ACQUISITION CORP., By   /s/ Dario Sacomani    

Name:

  Dario Sacomani    

Title:

  Treasurer    

Address:

   

 

THE CHASE MANHATTAN BANK, as Collateral Agent, By   /s/ Edmond DeForest    

Name:

  Edmond DeForest    

Title:

  Vice President